Per Curiam.
The record establishes that the defendant is using her name in the location selected by her in unfair competition with the plaintiff and in a manner calculated to mislead the public. The neighborhood in which the stores of the plaintiff and defendant are located has.an unusual attraction for retail trade in the business in which the parties are engaged. We believe that justice will be served by limiting the injunction to the defendant’s use of the name in connection with the retail millinery business on Broadway between Eightieth and One Hundred and Second streets, New York city.
The judgment appealed from should be modified accordingly, and as so modified affirmed, without costs.
Present •— Martin, P. J., Untermyer, Dore, Cohn and Callahan, JJ.
Judgment unanimously modified by limiting the injunction to the defendant’s use of the name in connection with the retail millinery business on Broadway between Eightieth and One Hundred and Second streets, New York city, and as so modified affirmed, without costs. Settle order on notice.